  1 MILES EHRLICH, State Bar No. 237954
    miles@ramsey-ehrlich.com
  2 ISMAIL RAMSEY, State Bar No. 189820
    izzy@ramsey-ehrlich.com
  3
    AMY CRAIG, State Bar No. 269339
  4 amy@ramsey-ehrlich.com
    KATHARINE KATES, State Bar No. 155534
  5 katharine@ramsey-ehrlich.com
    RAMSEY & EHRLICH LLP
  6 803 Hearst Avenue
    Berkeley, CA 94710
  7
    Telephone: (510) 548-3600
  8 Facsimile: (510) 291-3060
  9
                                 UNITED STATES BANKRUPTCY COURT
 10
                                 NORTHERN DISTRICT OF CALIFORNIA
 11
                                        SAN FRANCISCO DIVISION
 12
 13 In re:                                               )   BANKRUPTCY CASE
                                                         )   NO.: 20-30242 (HLB)
 14 ANTHONY SCOTT LEVANDOWSKI,                           )   Chapter 11
                                                         )
 15                    Debtor.                           )
                                                         )   RAMSEY & EHRLICH LLP’S
 16                                                      )   CERTIFICATION OF NO
                                                         )   TRANSCRIPT ORDERED
 17                                                      )   (Fed.R.Bankr.P. 8009(b))
                                                         )
 18                                                      )
                                                         )
 19                                                      )
                                                         )
 20                                                      )
                                                         )
 21                                                      )

 22
 23
 24
 25
 26
 27
 28

      RAMSEY & EHRLICH LLP’S CERTIFICATION OF NO
Case:TRANSCRIPT
      20-30242      Doc# 362
                ORDERED             Filed: 12/31/20   Entered: 12/31/20 13:15:42   Page 1 of
      CASE NO.: 20-30242 (HLB)                   2
  1       Ramsey & Ehrlich LLP (“R&E”) filed a Notice of Appeal on December 16, 2020 from this
  2 Court’s Order Denying Ramsey & Ehrlich’s Motion for Approval of Stipulation with Creditor.

  3 Docket Nos. 313 and 356-1; N.D.C.A. Case No. 20-cv-09336. Pursuant to Federal Rule of
  4 Bankruptcy Procedure 8009(b)(1)(B), R&E hereby submits the following Certification of No
  5 Transcript Ordered.
  6
  7                     CERTIFICATION OF NO TRANSCRIPT ORDERED
  8           Pursuant to Fed.R.Bankr.P. 8009(b)(1)(B), R&E hereby notifies the Court that it is not
  9 ordering a transcript of the hearing conducted on August 13, 2020. The Court made no findings of
 10 fact or conclusions of law at that hearing.
 11
 12 Dated: December 31, 2020                       Respectfully submitted,
 13
                                                   By: /s/
 14                                                      Miles Ehrlich

 15                                                   RAMSEY & EHRLICH LLP
                                                      803 Hearst Avenue
 16                                                   Berkeley, CA 94710
 17                                                   Telephone: (510) 548-3600
                                                      Facsimile: (510) 291-3060
 18                                                   miles@ramsey-ehrlich.com

 19
 20
 21

 22
 23
 24
 25
 26
 27
 28
      RAMSEY & EHRLICH LLP’S CERTIFICATION OF NO
                                                         -1-
    TRANSCRIPT ORDERED
Case:CASE NO.: 20-30242
      20-30242        Doc#
                        (HLB) 362   Filed: 12/31/20     Entered: 12/31/20 13:15:42    Page 2 of
                                                 2
